Exhibit 10.3

FIRST AMENDMENT TO REIMBURSEMENT AGREEMENT

THIS FIRST AMENDMENT TO REIMBURSEMENT AGREEMENT, dated as of October 10, 2012
(this “First Amendment”), is entered into by and among Endeavour International
Corporation, a Nevada corporation (“Holdings”), Endeavour Energy UK Limited, a
United Kingdom private limited company (the “Payer”), New Pearl SA, a public
limited liability company (société anonyme) incorporated and existing under the
laws of the Grand Duchy of Luxembourg, with its registered office at 40 avenue
Monterey, L-2163 Luxembourg and registered with the Luxembourg trade and
companies register under number B.169.461 (“Payee”), and Cyan Partners, LP, as
Collateral Agent (in such capacity, the “Collateral Agent”). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Reimbursement Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Holdings, the Payer, the Payee, and the Collateral Agent are parties to
the Reimbursement Agreement dated as of May 31, 2012 (as the same may be
amended, restated, supplemented and/or otherwise modified from time to time, the
“Reimbursement Agreement”);

WHEREAS, Holdings and the Payer have informed the Payee and the Collateral Agent
that Holdings desires to issue up to an additional $60,000,000 aggregate
principal amount of First Priority Notes (the “Additional First Priority
Notes”);

WHEREAS, the net cash proceeds of the Additional First Priority Notes will be
used to (i) redeem, repay and discharge in full the 2014 Senior Suborinated
Notes and (ii) to finance a portion of the construction, improvement, and other
capital costs related to Holdings’ U.S. and U.K. oil and natural gas properties;

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Reimbursement Agreement as herein provided;

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

I. Reimbursement Agreement Amendments.

1. Amendment to Section 8.01. Section 8.01 of the Reimbursement Agreement is
hereby amended to (i) delete the word “and” appearing at the end of clause
(v) thereof, (ii) delete the period appearing at the end of clause (w) thereof
and insert the text “; and” in lieu thereof and (iii) insert the following new
clause (x) immediately following clause (w) thereof:

“(x) Liens on the Indenture Collateral securing Indebtedness permitted by
Section 8.04(n).”

2. Amendment to Section 8.04. Section 8.04 of the Reimbursement Agreement is
hereby amended to (i) delete the word “and” appearing at the end of clause
(l) thereof, (ii) delete the period appearing at the end of clause (m) thereof
and insert the text “; and” in lieu thereof and (iii) insert the following new
clause (n) immediately following clause (m) thereof:



--------------------------------------------------------------------------------

“(n) Indebtedness of Holdings represented by First Priority Notes in an
aggregate principal amount not to exceed $60,000,000 and the related guarantees
of the First Priority Notes made by the Subsidiary Guarantors; provided that
such Indebtedness shall be incurred on or prior to October 31, 2012.”

3. Amendment to Section 8.07(a). Section 8.07(a) of the Reimbursement Agreement
is hereby amended and restated in its entirety to read as follows:

“(a) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar required “repurchase” event of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
any Junior Financing; provided that (i) the 2016 Convertible Senior Notes and
the 2014 Senior Subordinated Notes may be prepaid, redeemed or acquired (A) in
accordance with Section 8.04(b) or (B) with Net Cash Proceeds of Permitted
Junior Debt or issuances of common Equity Interests or Qualified Preferred
Stock, (ii) the 2014 Senior Subordinated Notes may be prepaid, redeemed or
acquired with Net Cash Proceeds received from Indebtedness incurred pursuant to
Section 8.04(n) so long as such prepayment, redemption or acquisition occurs
within 30 days following receipt of such Net Cash Proceeds, and (iii) Permitted
Junior Debt may, subject to the provisions of the definition thereof, be
prepaid, redeemed or acquired with Net Cash Proceeds from subsequent issuances
of Permitted Junior Debt, common Equity Interests or Qualified Preferred Stock;”

4. Amendment to Schedule 8.01(c). Schedule 8.01(c) of the Reimbursement
Agreement is hereby amended by deleting said Schedule in its entirety and
replacing it with the new Schedule 8.01(c) attached hereto as Schedule 8.01(c).

 

II. Miscellaneous Provisions.

1. In order to induce the Payee and the Collateral Agent to enter into this
First Amendment, each of Holdings and the Payer hereby represents and warrants
that:

(i) all of the representations and warranties contained in the Reimbursement
Documents are true and correct in all material respects both before and
immediately after giving effect to the First Amendment Effective Date (as
defined below), with the same effect as though such representations and
warranties had been made on and as of First Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date); and

 

2



--------------------------------------------------------------------------------

(ii) no Default or Event of Default exists before or immediately after giving
effect to the amendments set forth in this First Amendment on the First
Amendment Effective Date.

2. This First Amendment is limited as specified herein and shall not constitute
a modification, acceptance or waiver of any other provision of the Reimbursement
Documents, all of which other provisions are hereby ratified and confirmed and
are in full force and effect.

3. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including by way of facsimile or other electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instrument. A complete set of counterparts shall be lodged with
the Payer and the Collateral Agent.

4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS RULES AND PRINCIPLES THEREUNDER
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

5. In consideration of the Collateral Agent’s execution of this First Amendment,
each party hereto unconditionally and irrevocably acquits and fully forever
releases and discharges the Collateral Agent and all its affiliates, partners,
subsidiaries, officers, employees, agents, attorneys, principals, directors and
shareholders and its respective heirs, legal representatives, successors and
assigns (collectively, the “Releasees”) from any and all claims, demands, causes
of action, obligations, remedies, suits, damages and liabilities of any nature
whatsoever, whether now known, suspected or claimed, whether arising under
common law, in equity or under statute, which such party hereto ever had or now
has against any of the Releasees and which has arisen at any time prior to the
date hereof out of this First Amendment, the Reimbursement Agreement, the
Security Documents or any other related documents, instruments or agreements or
the enforcement or attempted or threatened enforcement by any of the Releasees
of any of their respective rights, remedies or recourse related thereto
(collectively, the “Released Claims”) (but in each case referred to in this Part
II, Section 5, excluding any claims, demands, causes of actions, obligations,
remedies, suits, damages or liabilities to the extent same occurred by reason of
the gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). Each party hereto covenants and agrees never to commence,
voluntarily aid in any way, prosecute or cause to be commenced or prosecuted
against any of the Releasees any action or other proceeding based upon any of
the Released Claims.

6. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) Holdings, the Payer, the Collateral Agent and the Payee shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036
Attention: Joseph Petruccelli (facsimile number: 212-354-8113 / e-mail address:
jpetruccelli@whitecase.com);

 

3



--------------------------------------------------------------------------------

(ii) Holdings or the Payer shall have delivered to the Collateral Agent and the
Payee:

(a) certified copies of the indenture and/or other material documentation
governing the Additional First Prioriy Notes, which shall each be in form and
substance reasonably satisfactory to the Collateral Agent; and

(b) a certified copy of the opinion delivered by Vinson & Elkins LLP, special
counsel for the Borrower and Holdings, to the respective underwriter of the
Additional First Priority Notes in connection with the issuance thereof, which
opinion shall cover matters reasonably satisfactory to the Collateral Agent;

(iii)(a) the amendments to the Reimbursement Agreement set forth in Section 1 of
this First Amendment shall have been consented to in writing by the Required
Lenders under, and as defined in, that certain Credit Agreement, dated as of
May 31, 2012, among the Payee, the lenders party thereto and Cyan Partners, LP,
as administrative agent and (b) the Payer shall have delivered a copy of such
written consent to the Collateral Agent; and

(iv) the Payer shall have paid (a) to the Collateral Agent and the Payee all
fees and reasonable and documented out-of-pocket expenses owing to it in
connection with this First Amendment and shall have reimbursed the Collateral
Agent and Payee for all reasonable and documented out-of pocket legal expenses
incurred in connection with the Reimbursement Agreement (including, without
limitation, in connection with this First Amendment) and invoiced on or before
the date hereof and (b) any other fees then due and payable in connection with
this First Amendment.

7. In consideration of the Payee’s execution of this First Amendment, the Payor
agrees to pay to the Payee a non-refundable cash fee (the “Reimbursement
Amendment Fee”) in an amount equal to the aggregate Amendment Fee (as defined in
that certain Consent to Credit Agreement, dated as of October 10, 2012, by and
among the Payee, the lenders party thereto and Cyan Partners, LP, as
administrative agent). The Reimbursement Amendment Fee shall be due and payable
by the Payor to the Payee on the date the Additional First Priority Notes are
issued.

8. From and after the First Amendment Effective Date, all references in each
Reimbursement Document to the “Reimbursement Agreement” shall be deemed to be
references to the Reimbursement Agreement as modified hereby.

9. After the execution and delivery to the Collateral Agent of a fully executed
copy of this First Amendment by the parties hereto, this First Amendment may
only be changed, modified or varied by written instrument in accordance with the
requirements for the modification of Reimbursement Documents pursuant to
Section 11.09 of the Reimbursement Agreement.

10. The Payer agrees that any failure to pay any fee payable by it to the Payee
or the Collateral Agent in connection with this Amendment within one Business
Day after the First Amendment Effective Date shall constitute an immediate Event
of Default under the Reimbursement Agreement.

*     *     *

 

4



--------------------------------------------------------------------------------

Schedule 8.01(c)

Existing Liens

 

1. Liens on the Indenture Collateral securing Indebtedness represented by
Indenture Notes in an aggregate principal amount of $500,000,000.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to Reimbursement Agreement to be duly executed and delivered as
of the date first above written.

 

ENDEAVOUR INTERNATIONAL CORPORATION By:   /s/ J. Michael Kirksey   Name:      
J. Michael Kirksey   Title:   Authorized Signatory

Signature Page to First Amendment



--------------------------------------------------------------------------------

ENDEAVOUR ENERGY UK LIMITED By:   /s/ J. Michael Kirksey   Name:       J.
Michael Kirksey   Title:   Authorized Signatory

Signature Page to First Amendment



--------------------------------------------------------------------------------

CYAN PARTNERS, LP, as Collateral Agent By:   /s/ Jonathan Tunis   Name:  
Jonathan Tunis   Title:   Authorized Signatory

Signature Page to First Amendment



--------------------------------------------------------------------------------

NEW PEARL SA,

As Payee

/s/ Gerard van Hunen

By:   Lux Business Management S.à.r.l. Title:   Sole Director Itself represented
by: Gerard van Hunen Title:   Permanent representative of Lux Business
Management S.à.r.l.

Signature Page to First Amendment